Citation Nr: 1432353	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-40 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection a left hip disorder, to include as secondary to a left ankle/foot disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1967 to October 1968.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a left hip disorder.  The Veteran appealed the denial of service connection in this decision, and the matter was remanded by the Board for additional development in December 2013.  Such development having been completed, the matter is now once again before the Board.
 
The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in Louisville, Kentucky, in August 2011.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include evidence relating to the immediate appeal.  The documents are part of the claims file, and as such have been considered as part of the present appeal.

The issue of entitlement to service connection for a left knee disorder was previously on appeal and before the Board.  In December 2013, the Board remanded this issue for additional development and, following such development, the RO granted service connection in January 2014.  As the matter on appeal has been fully granted, the issue is no longer before the Board.

Since the most recent supplemental statement of the case in January 2014, additional evidence has been added to the record without a waiver of initial consideration by the Agency of Original Jurisdiction.  Nonetheless, the Board has reviewed the newly added evidence and notes that it is duplicative of documents already of record, and thus the Board may proceed with its adjudication at this time.


FINDING OF FACT

The Veteran does not have a current and chronic left hip disorder.


CONCLUSION OF LAW

The criteria for service connection for a left hip disorder , to include as secondary to a service-connected left knee or foot disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Notice letters were sent to the Veteran in December 2009 and December 2013.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in January 2014, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in January 2014, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, as noted, in December 2013 the Board remanded the immediate issue for additional development, including providing the Veteran with notice regarding the establishment of service connection on a secondary basis, asking the Veteran to identify outstanding records of VA in private treatment, conducting a VA examination, and provision of a supplemental statement of the case.  Since that time, the ordered development has been conducted and the Board finds that the RO substantially complied with the December 2013 remand directives - permitting the Board to proceed with its decision.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Service Connection for a Left Hip Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

In his November 2009 claim for service connection, the Veteran indicated that left hip pain was secondary to a left foot and ankle disorder.  Service treatment records confirm that there were no in-service complaints or treatment referable to the hips, including on separation examination in October 1968 when the Veteran's spine, lower extremities, and other musculoskeletal systems were normal.

Following separation from service in October 1968, the Veteran underwent an orthopedic evaluation in February 2009 at which time he reported left hip pain which he felt was a result of walking with an antalgic gait.  Examination of the left hip revealed full range of motion, negative straight leg raise testing, and no tenderness to palpation around the lateral aspect of the hip.  Radiographic imaging revealed no sign of fracture, dislocation or bony lesion, and all joint spaces were well-maintained.

On VA examination in February 2010 the Veteran presented with an abnormal gait - walking with a limp when stepping on his left foot.

In a September 2011 letter, a private physician stated that due to left ankle problems, the Veteran relies heavily on his left hip and knee in order to ambulate and maintain his balance.  The physician stated that the Veteran's complaints of pain in his left hip and knee were consistent with the disruption of his peroneal tendons as a result of his altered gait.  The physician did not, however, indicate a left hip diagnosis but rather stated that he had not personally "medically treated [the Veteran's] hip" at any time in the past.

The Veteran underwent a VA examination in January 2014 during which he denied functional limitations or ongoing symptoms associated with his left hip.  Following an in-person examination and review of the Veteran's claims file, the VA examiner determined that the Veteran did not have, nor had he ever had, a left hip condition.  In so concluding, the examiner noted that x-ray imaging of the left hip was normal and there was no specific left hip diagnosable condition evident that time.  The examiner went on to state that the Veteran reported that he had not intended to claim compensation benefits for his left hip. 

Based on the foregoing, the Board finds that the Veteran does not have a current left hip disability for which service connection may be established on a direct or secondary basis.  To the extent that pain and discomfort of the left hip are capable of lay observation, the Veteran's reports of such symptoms are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, other than the Veteran's sporadic lay reports of left hip pain, there is no competent evidence of a current left hip disorder or disability of nay kind.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App. 223.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran does not have a left hip disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left hip disorder is denied.



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


